720 N.W.2d 590 (2006)
Douglas KURTZ (deceased), by Dawn GILLMAN, Respondent,
v.
LAKES MEDI VAN, INC., and State Fund Mutual Ins. Co., Relators, and
American Family Mutual Insurance Group, Intervenor.
No. A06-952.
Supreme Court of Minnesota.
August 23, 2006.
Andrew W. Lynn, Lynn, Scharfenberg & Associates, Minneapolis, MN, for Relator.
Daniel B. Honsey, Kraft, Walser, Hettig, Honsey & Kleinman, PLLP, Hutchinson, MN, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed April 25, 2006, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that, "summary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Alan C. Page
Associate Justice